Citation Nr: 0602572	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  99-21 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
June 1977.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision by the RO in 
Pittsburgh, Pennsylvania, that denied service connection for 
GERD.  The case was remanded in March 2001 for a travel board 
hearing. 

In May 2001, the veteran appeared at the RO before the 
undersigned, sitting in Washington, DC, for a videconference 
hearing in lieu of a Travel Board hearing.  A copy of the 
transcript is of record.

In August 2001, the case was remanded to the RO for further 
development.
 
In a March 2004 decision, the Board denied service connection 
for GERD.

In January 2005, VA's General Counsel (General Counsel) and 
the veteran's representative filed a Joint Motion to vacate 
the Board's March 2004 decision and to remand this matter for 
action in accordance with the Joint Motion.  The United 
States Court of Appeals for Veterans Claims (Court) granted 
the Joint Motion that month, remanding the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, further RO action on the claim on appeal is 
warranted even though such action, regrettably, will further 
delay an appellate decision on the claim.

As noted above, in the January 2005 Joint Motion to Vacate 
and Remand, the parties agreed that the March 2004 Board 
decision did not provide sufficient reasons and bases in 
support of its decision to deny the veteran's claim for 
service connection for GERD.  The Board notified the veteran 
and his representative by January 2005 letter that the case 
was remanded to the Board by the Court.  He was further 
advised that he had 90 days to submit additional evidence or 
argument in support of his claim.  In February 2005, the 
veteran submitted to the Board additional statements, to 
include a lay statement, not previously of record. The 
veteran submitted this additional evidence together with a 
statement requesting that his claim be remanded to the RO for 
their consideration of the new evidence.  Hence, this claim 
must be remanded to the RO for initial consideration of  the 
above-referenced evidence.
 
Throughout this appeal, the veteran has maintained that he 
sustained an injury to his abdominal area while onboard the 
U.S.S. Harlan County that resulted in heartburn and his 
current GERD.  In addition, the veteran and his 
representative have asserted that the veteran's service 
medical records are incomplete.  In particular, medical 
records from treatment the veteran received while on ship, 
both the U.S.S. Harlan County and the U.S.S. Guam from 1976 
to 1977, are not associated with the claims file that would 
substantiate his contentions that he received treatment for 
heartburn in service.  Thus, the Board finds that the RO 
should make another attempt to obtain service medical records 
pertaining to treatment for heartburn and/or related 
conditions in service as well as the veteran's service 
personnel records. The RO should request from National 
Personnel Records Center (NPRC) and any other appropriate 
sources all outstanding service medical and personnel records 
of the veteran, associating all records and/or responses 
received with the claims file.  See 38 U.S.C.A. § 5103A(a)(3) 
(West 2002).

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notification and 
development obligations have been 
satisfied in accordance with the recent 
court decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent. 

2.  The RO should request from the NPRC, 
and any other appropriate source(s), all 
service personnel and medical records for 
the veteran, to include all treatment 
records, morning reports, and deck logs 
(for any accident or injury reports) from 
the U.S.S. Harlan County and the U.S.S. 
Guam from May 1976 to May 1977.  In 
requesting these records, the RO must 
follow the current procedures set forth 
in 38 C.F.R. § 3.159 (2005), as regards 
requesting records from Federal 
facilities.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence (to 
include the evidence submitted to the 
Board in February 2005) and legal 
authority.

7.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


